Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 07/02/2021, are accepted and do not introduce new matter. 
Claims 1, 3 and 10-29 are pending; claims 13-22 are withdrawn; claims 24-29 are new; claims 2 and 4-9 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 discloses “a seated position” and “an activated position”. However, these limitation have already been disclosed in independent claim 1. As such this is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one “seated positions” and “activated positions”.
	Claim 28 recites the limitation "the pressure indicator beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will interpret claim 28 as depending on claim 25, which discloses the pressure indicator beam. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12, 23, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (U.S. 2009/0173506).
Regarding claim 1, Yoshida teaches a fire extinguisher (see abstract), comprising: 
a cylinder (11) for storing a pressurized fire extinguishing agent (paragraph 0081) and including a neck portion (defined by threaded portion 14) defining an outlet (defined by downstream portion of 14); 
a flexible hermetic seal (sealing plate 13, disclosed as having a thin structure that allows for steel needle 45 to puncture it, as disclosed in paragraphs 0103 and 0150) supported across the outlet of the cylinder (as seen in Fig 3), wherein the flexible hermetic seal is adapted and configured to transition between: an unexpanded condition corresponding to an unpressurized cylinder (when cylinder 11 is unpressurized, the seal is inherently unexpanded); an expanded condition corresponding to a pressurized cylinder (when cylinder 11 is pressurized, the seal is inherently expanded); and a bursted condition corresponding to an opened cylinder (as seen in Fig 6); and 
a valve assembly (defined by control valve 28, member holder 21, pushrod 25, and cylinder holder 15) threadably associated with the neck portion of the cylinder (as seen in Fig 4, cylinder 15 is attached to neck portion 14, which is defined as a threaded portion) and securing 
Regarding claim 3, Yoshida teaches the fire extinguisher as recited in Claim 1, wherein the piston includes an elongated stem (45) and a lower body portion (lower portion of 45).
Regarding claim 12, Yoshida teaches the fire extinguisher as recited in Claim 3, wherein a sealing ring (47) is positioned within an annular groove (annular groove of seal 47) surrounding the lower body portion of the piston for sealing against an interior surface of the valve housing to control the egress of pressurized fire extinguishing agent from the exit port of the valve housing (as seen in Fig 4, seal 47 prevents fluid from leaking around the interior surface of the valve housing and therefore controls the egress of fire extinguishing agent as it leaves through the inside of 45).
Regarding claim 23, Yoshida teaches the fire extinguisher as recited in Claim 1, further comprising a valve assembly (defined by control valve 28, member holder 21, pushrod 25 and cylinder holder 15) threadably associated with the neck portion of the cylinder (valve assembly is attached to the neck of the bottle 11 at threaded part 14, see Fig 3) and securing the 
Regarding claim 26, Yoshida teaches a fire extinguisher as recited in Claim 3, wherein a release pin (55a) is operatively associated with the valve assembly and is mounted for movement between a locked condition in which the piston is maintained in the pressurized position and an unlocked condition in which the piston is free to move to the activated position (55a is part of safety 55, which in a locked position (Fig 3) prevents the piston from moving into the active position and an active condition when the safety ring 55 is detached, as seen in Fig 6).
Regarding claim 29, Yoshida teaches a fire extinguisher as recited in Claim 3, wherein the valve assembly further includes a lever arm (27) adapted and configured to move the piston within the valve assembly against the bias of a coiled compression spring (42) to permit pressurized fire extinguishing agent to be selectively released through the exit port of the valve assembly (as seen in Figs 4 and 7 and disclosed in paragraph 0165).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. 2009/0173506) in view of Mauney (U.S. 2011/0214885).
Regarding claim 10, Yoshida teaches a fire extinguisher as recited in Claim 3. However, Yoshida does not teach a device wherein a siphon tube extends downwardly into the cylinder from the neck portion thereof for delivering pressurized fire extinguishing agent to the outlet of the cylinder.
Mauney teaches a portable fire extinguisher having a siphon tube (26), which extends downwardly into a cylinder (12) from a neck portion (28) thereof for delivering pressurized fire extinguishing agent to the outlet of the cylinder (as seen in Fig 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teachings of Mauney to provide the fire extinguisher with a siphon tube in order to have more direct and uniform flow of fire extinguishing agent flowing from the cylinder into the valve assembly. This would improve flow characteristics that would be beneficial for extinguishing a fire.
Regarding claim 11, Yoshida and Mauney teach the fire extinguisher as recited in Claim 10, wherein an upper portion of the siphon tube defines a recess for accommodating an outer rim portion of the flexible hermetic seal, such that the rim is secured between an interior wall of the valve housing and the upper portion of the siphon tube (Yoshida in combination with .  

Claim 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. 2009/0173506) in view of De Palma (U.S. 3,861,474).
	Regarding claim 25, Yoshida teaches a fire extinguisher as recited in Claim 3. However, Yoshida does not teach the device wherein a pressure indicator beam extends perpendicularly outward from the stem of the piston, through a window in a side wall of the valve assembly to provide a visual indication of a pressure level within the cylinder.
	De Palma teaches a portable fire extinguisher wherein a pressure indicator beam (88) extends perpendicularly outward from the stem (62) of the piston (70) (as seen in Fig 1), through a window (opening 84) in a side wall of the valve assembly (as seen in Fig 1) to provide a visual indication of a pressure level within the cylinder (as seen in Fig 7, the stem 88 moves between two positions (112 and 114) to indicate the pressure of the system).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teachings of De Palma to provide a pressure stem visible from the outside of the device in order to provide the user with an indicator of the pressure inside the fire extinguisher. This would be a helpful and fast way to determine the readiness of the fire extinguisher in the event of a fire.
Regarding claim 28, Yoshida teaches a fire extinguisher as recited in Claim 25, wherein a coiled biasing spring (37 of Yoshida) is positioned around an upper portion of the stem of the .

Allowable Subject Matter
Claims 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 24, the prior art does not teach a fire extinguisher as disclosed in claim 3, wherein the piston is mounted for movement within the interior cavity of the valve housing between: a) a seated position, corresponding to an unpressurized cylinder, in which the lower body portion of the piston is in contact with the flexible seal while the seal is in an unexpanded condition; b) a lifted position, corresponding to a pressurized cylinder, in which the lower body portion of the piston remains in contact with the flexible seal while the seal is in an expanded condition; and c) an activated position, corresponding to an opened cylinder outlet, in which the lower body portion of the piston is displaced from and out of contact with the flexible seal, allowing the seal to burst and open the outlet of the cylinder.
	Although related art, like Yoshida (U.S. 2009/0173506), teaches a fire extinguisher with a flexible hermetic seal, and a valve assembly, as claimed, Yoshida fails to teach a device where the lower body portion of the piston remains in contact with the hermetic seal in both seated and lifted positions. As seen in Fig 4 of Yoshida, the lower body portion of the piston is meant to perforate the seal, and the position of the lower body portion does not indicate pressure level 
	Regarding claim 27, the prior art does not teach a fire extinguisher as disclosed in claim 26, wherein the release pin includes axially spaced apart upper and lower parallel retention arms intersecting the stem of the piston, wherein the upper arm is positioned to retain the pressure indicator beam when the piston is in the pressurized position, and the lower arm is positioned to retain a coiled compression spring in a compressed condition.
	Claim 27 includes particular structure regarding the safety pin not seen in the prior art. Particularly, the prior art fails to teach a release pin includes axially spaced apart upper and lower parallel retention arms intersecting the stem of the piston, wherein the upper arm is positioned to retain the pressure indicator beam when the piston is in the pressurized position, and the lower arm is positioned to retain a coiled compression spring in a compressed condition.

Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that Yoshida fails to teach all the claimed elements of claim 1; stating that the piston of Yoshida (piercing member 21), is fixed in position, instead of having a piston that slides relative to the housing and seal. Examiner respectfully disagrees. The valve housing is broadly claimed, as such, Examiner can interpret 15 as part of the housing. With this interpretation, the piston 21 and its lower body portion 45 move relative to part 15, thus anticipating claim language. 
Examiner asserts that all claims have been properly rejected in view of the cited art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752